997 F.2d 1122
Felix Gonzalez GISBERT, et al., Petitioners-Appellants,v.U.S. ATTORNEY GENERAL, Respondent-Appellee.
No. 91-4477.
United States Court of Appeals,Fifth Circuit.
Aug. 3, 1993.

Leo Jerome Lahey, Lafayette, LA, Gary Leshaw, Atlanta Legal Aid Soc., Atlanta, GA, Mark D. Kemple, Karen M. Frederiksen, Los Angeles, CA, David A. Webster, Sumner & Hewes, Atlanta, GA, for petitioners-appellants.
Joseph S. Cage, Jr. U.S. Atty., Shreveport, LA, Emily A. Radford, Atty., Lauri S. Filppu, Deputy Director, Office of Imm.  Lit., U.S. Dept. of Justice, Washington, DC, for respondent-appellee.
Appeal from the United States District Court for the Western District of Louisiana;  F.A. Little, Jr., Judge.
Before GARWOOD, and EMILIO M. GARZA, Circuit Judges.*
PER CURIAM:


1
The Court sua sponte amends its prior judgment and opinion herein, reported at 988 F.2d 1437 (5th Cir.1993), by deleting therefrom all of footnote 5, 988 F.2d at 1440 n. 5, and all of footnote 24, 988 F.2d at 1449 n. 24.   The mandate shall issue forthwith.



*
 Judge John R. Brown was on the panel that heard oral argument in this case, but passed away before the decision was entered, and the panel accordingly acts through a quorum